DETAILED ACTION
This Office Action is in response to the communication filed on 04/06/2022.
The objections to claims 5 and 18 have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
In light of paragraph [0055] of the specification which states "Computer storage media excludes signals per se." The term "computer-storage media" as recited in claim 8 has been interpreted as covering only non-transitory computer-storage media.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with George-Leonard N. Ngengwe (Reg. No. 69,530) on 04/22/2022.
The application has been amended as follows:
Claim 1: 
	Lines 12-14: replace "wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record;" with --wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record, and wherein the set of ports of the expected configuration record are less restrictive than the set of ports of the active configuration record;--
Claim 5: 
	Lines 4-6: replace "wherein adding the one more restrictions is based on creating one or more new network policies for the active configuration record." with --wherein adding the one or more restrictions is based on creating one or more new network policies for the active configuration record.--
Claim 8: 
	Lines 10-12: replace "wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record;" with --wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record, and wherein the set of ports of the expected configuration record are less restrictive than the set of ports of the active configuration record;--
Claim 12: 
	Lines 1-4: replace "wherein adding the one or more restrictions on the ports is based on applying the set of restriction rules to the active configuration record, wherein adding the one more restrictions is based on creating one or more new network policies for the active configuration record." with --wherein adding the one or more restrictions is based on creating one or more new network policies for the active configuration record.--
Claim 15: 
	Lines 9-11: replace "wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record;" with --wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record, and wherein the set of ports of the expected configuration record are less restrictive than the set of ports of the active configuration record;--
Claim 18: 
	Lines 1-6: replace "wherein adding the one or more restrictions on the ports is based on applying the set of restriction rules to the active configuration record, wherein adding the one more restrictions is based on creating one or more new network policies for the active configuration record." with --wherein adding the one or more restrictions is based on creating one or more new network policies for the active configuration record.--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: " determining that a restriction of a port in the expected configuration record is missing from the active configuration record based on comparing the active configuration record to the expected configuration record, wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record, and wherein the set of ports of the expected configuration record are less restrictive than the set of ports of the active configuration record; based on determining that the restriction of the port is missing, modifying the active configuration record to a modified active configuration record based on applying the set of restrictions rules comprising allowing pre-defined network policy communications via the port and adding one or more restrictions on the port" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "determine that a restriction of a port in the expected configuration record is missing from the active configuration record based on comparing the active configuration record to the expected configuration record, wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record, and wherein the set of ports of the expected configuration record are less restrictive than the set of ports of the active configuration record; based on determining that the restriction of the port is missing, modify the active configuration record to a modified active configuration record based on applying the set of restrictions rules comprising allowing pre-defined network policy communications via the port and adding one or more restrictions on the port" in combination with other limitations as a whole and in the context recited in claim 8.
Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "determining that a restriction of a port in the expected configuration record is missing from the active configuration record based on comparing the active configuration record to the expected configuration record, wherein the port is a calculated set of ports based on identifying the port in a set of ports of the expected configuration record and a set of ports of the active configuration record; based on determining that the restriction of the port is missing, modifying the active configuration record to a modified active configuration record based on applying the set of restrictions rules comprising allowing pre-defined network policy communications via the port and adding one or more restrictions on the port" in combination with other limitations as a whole and in the context recited in claim 15.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436